Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J.P. Mellow on 1/19/22.

The application has been amended as follows: 

 	In the claims:
 	Claim 1 has been replaced with:
  	--1.  	A method of injection molding closure and sealing gasket combinations in a machine that has a center rotating cube, wherein the center rotating cube comprises a plurality of mold back halves each comprising cores and a thread unscrewing 
presenting the cores of the plurality of mold back halves into corresponding cavities of a mold front half to define corresponding spaces between the cores and the mold front half, each space in the shape a closure to be formed; 
forming closures in the spaces between the cores and the mold front half, each of the closures including threads and an anti-rotation feature, and each of the closures defining a through hole;
with the threads of each of the closures held in place by the corresponding anti-rotation
injecting a compressible material, through the through holes in the closures, to fill the gaps and form a respective sealing gasket on each of the closures.--

Claim 2 has been replaced with:
--2.   The method of claim 1, wherein each of the closures further defines one or more vent holes.--

Claim 3 has been replaced with:
--3.  The method of claim 1, wherein the anti-rotation feature of each of the closures is one of a rib, ribs, and knurls.--


--4.  The method of claim 1, wherein the anti-rotation feature of each of the closures is on an outside of the closure.--

Claim 5 has been replaced with:
--5.  The method of claim 1, wherein the anti-rotation feature of each of the closures is on an inside of the closure.--
 
Claim 6 has been replaced with:
--6.   The method of claim 1, wherein the each of the sealing gaskets is made of thermoplastic elastomer.--

Claim 7 has been replaced with:
--7.   The method of claim 1, wherein each of the closures is single walled.--

Claim 8 has been replaced with:
--8.  The method of claim 1, wherein each of the closures is double walled.--

Claim 9 has been replaced with:
--9.  The method of claim 8, wherein each of the sealing gaskets is formed between corresponding double walls of the respective closure. –

Claims 10-16 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor renders obvious each claim limitation including forming closures having threads, an anti-rotation feature, and a through hole; with the threads held in place by the anti-rotation feature, rotating the core relative to the threads , using the thread unscrewing mechanism, to define gaps between the closures and the cores; and injecting compressible material, through the through holes in the closures, to fill the gaps and form a respective sealing gasket on each of the closures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744